Citation Nr: 0323410	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hypertension and, if so, entitlement to 
service connection for hypertension, to include as secondary 
to service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
brainstem infarct claimed as stroke, to include as secondary 
to PTSD and hypertension.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1943 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The procedural history of this case is outlined in 
the Board's October 1999 and September 2002 decisions.  

In the September 2002 decision, the Board noted that it was 
deferring consideration of the appellant's claim of service 
connection for hypertension as secondary to PTSD and his 
claim of service connection for brainstem infarct, to include 
as secondary to PTSD and (if service connected) hypertension.  
The Board had previously, in an October 1982 decision, denied 
the appellant's claim of service connection for hypertension 
on a direct basis.  Therefore, the theory of entitlement 
concerning the hypertension issue deferred by the Board in 
September 2002 was limited to secondary service connection.  
Since then, new and material evidence has been received 
addressing the merits of that 1982 decision.  As such, the 
issues currently before the Board are as stated on the title 
page of this decision.  

In April 2003, the Board requested an expert medical opinion 
on the issues of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
PTSD, and entitlement to service connection for residuals of 
a brainstem infarct, to include as secondary to service-
connected PTSD and (of service connected) hypertension, 
pursuant to 38 C.F.R. § 20.901(a) (2002).  The Board received 
the opinion in May 2003 and, by a June 2003 letter, provided 
the appellant, through his representative, 60 days to review 
it and provide any additional evidence or argument.  As no 
additional evidence or argument has been received, the issues 
are ready for appellate review.  


FINDINGS OF FACT

1.  The Board denied service connection for hypertension in 
an October 1982 decision.  

2.  The evidence received since October 1982 concerning the 
claim of entitlement to service connection for hypertension 
is new and material.  

3.  Hypertension was first manifested during the appellant's 
active service.  

4.  Service-connected hypertension caused or contributed to 
the 1999 brainstem infarct.  


CONCLUSIONS OF LAW

1.  The October 1982 Board decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7104(a) 
and (b) (West 2002); 38 C.F.R. § 3.160(d) (2002).  

2.  New and material evidence have been received, and the 
claim for service connection for hypertension is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  

3.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

4.  Residuals of brainstem infarct are proximately due to or 
the result of service-connected hypertension.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  
The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the claim.  If there were any deficiency of 
notice or assistance, it would not be prejudicial to the 
appellant, given the favorable nature of the Board's decision 
with regard to the issues on appeal.  No further assistance 
in developing the facts pertinent to the issues is required. 

II.  Reopening of Hypertension Claim

By an October 1982 decision, the Board denied the appellant's 
claim of service connection for hypertension.  Decisions of 
the Board are final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 7104(a) and (b), 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 710 4(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen having been 
received prior to August 29, 2001, the following regulation 
defines new and material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the April 1977 
Board decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

In its October 1982 decision, the Board concluded that the 
appellant had hypertension prior to his service and that this 
pre-existing disorder did not undergo a permanent increase in 
severity during service.  The Board based this decision on 
service medical records discussing a pre-service history of 
elevated blood pressure measurements.  In May 2003, VA 
received an opinion from a VA Hypertension-ologist concluding 
that the appellant did not have documented hypertension prior 
to his service.  This evidence is new, in that it was not 
before VA decisionmakers in 1982, and material, for it is 
contrary to the reasoning used to support the earlier 
decision.  As such, the claim of entitlement to service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, such as arthritis and active tuberculosis, that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307 (2002).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2002).  To establish service connection on a secondary basis 
for a disorder clearly separate from the service-connected 
disorder, there must present medical evidence to support the 
alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown , 7 Vet. App. 134, 137 
(1994).  When aggravation of a nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

IV.  Analysis

The appellant seeks service connection for hypertension, to 
include as secondary to his service-connected PTSD, and 
service connection for residuals of a brainstem infarct, to 
include as secondary to service-connected PTSD and (if 
service connected) hypertension.  

The appellant served from November 1943 to November 1946.  On 
examination in May 1943, his blood pressure was 130/80.  In 
August 1943, blood pressure was 136/86.  In February 1946, he 
was hospitalized with an impression of hypertensive vascular 
disease.  He reported at that time that the first indication 
of hypertension was in 1940, in the Reserve Officer Training 
Corps (ROTC), when his blood pressure was "quite high."  A 
recheck allowed him to enter ROTC.  On physical examination 
during hospitalization, his blood pressure was 168/88.  In 
April 1946, he was hospitalized for observation.  His chief 
complaint was high blood pressure.  He reported that, in 
October and November 1945, he began to have general malaise 
and excessive fatigability.  He had loss of weight and was 
conscious of a rapid heart beat when he went to bed at night.  
He was hospitalized for observation, and the longer he 
remained in the hospital, the higher his blood pressure got.  
Review of symptoms was essentially negative, as was physical 
examination.  Blood pressure was 150/90.  All repeat blood 
pressure readings taken while the veteran was hospitalized 
from April to June 1946 were normal.  On discharge, it was 
felt the appellant had labile blood pressure, but not 
hypertension.  Blood pressure was 140/80.  

In April and May 1951, the appellant was evaluated and found 
to have persistent hypertension, disqualifying him for re-
entry into military service.  

In 1959, a private physician submitted a statement saying the 
appellant had labile blood pressure varying from 170/100 to 
normal, unassociated with cardiomegaly or renal changes.  The 
doctor assessed it was probably due to N.C.A. [sic], but 
essential hypertension cannot be ruled out.  The doctor 
stated his transcript of treatment records was too voluminous 
to submit.  Hypertension without heart damage was assessed on 
VA examination in October 1959.

In September 1980, the appellant underwent a treadmill stress 
test that was diagnosed as negative, with maximum heart rate 
being obtained with good exercise tolerance.  Blood pressure 
was 138/80 at six minutes after exercise, with no significant 
change.  Dr. J.P. Evans reported in July 1981 that the 
appellant had been under his care since August 1971 for, 
among other things, hypertension well-controlled with 
medication.  

The appellant continues to carry a diagnosis of hypertension.  

In July 1999, the appellant was hospitalized complaining of 
slurring of speech and weakness of the right arm of transient 
duration.  There were no localizing signs.  A radiologist 
interpreted a magnetic resonance image (MRI) as showing no 
focal abnormalities in the brain, bleed or infarct.  However, 
a consultant reviewed the MRI and computer tomograph (CT) 
scan and noted they showed brainstem infarction left.  On 
discharge, the appellant was a little bit lethargic, but with 
no localizing signs and normal speech.  

In a January 2000 statement, Hamp H. Greene, M.D., reported 
that the appellant "suffered from [PTSD] and this 
exacerbated his hypertension, which lead [sic] to his 
brainstem stroke."  Dr. Greene's opinion is the only medical 
evidence of record purporting to link post-service 
aggravation of hypertension to service-connected PTSD, or to 
purportedly link the incurrence of the brainstem infarct to 
service-connected PTSD or the hypertensive disability, if 
that were to be service connected.  

In April 2003, the Board sought an expert medical opinion 
from a VA Hyperten-sionologist on the following questions:  

(1)  Is there clear and unmistakable evidence that 
hypertensive vascular disease pre-existed active 
military service?  

(2)  If the answer to Question (1) is yes, was there an 
increase in disability of hypertensive vascular disease 
during active military service?  

(3)  If the answer to Question (2) is yes, was the 
increase a permanent increase in the underlying 
pathophysiologic process over and above the natural 
progress of the disease?  

(4)  Is it at least as likely as not that hypertensive 
vascular disease arose during active military service?  

(5) If hypertensive vascular disease did not pre-exist 
or arise during active military service, was it caused 
or aggravated (made permanently worse) by the 
appellant's PTSD?

(6) Was the appellant's brainstem infarct caused or 
aggravated (made permanently worse) by his PTSD?

(7) Was the appellant's brainstem infarct caused or 
aggravated (made permanently worse) by hypertension?

In a May 2003 report, the VA hypertensionologist expressed 
his opinion that the appellant's hypertension began during 
his period of active service, that the evidence did not 
support a finding that hypertension existed prior to service, 
that longstanding hypertension caused or contributed to the 
1999 brainstem infarct, and PTSD did not lead to the 
development of hypertension or of the brainstem infarct.  

Contrary to the appellant's allegations and to Dr. Greene's 
January 2000 conclusion, the May 2003 expert medical opinion 
does not support a finding that the appellant's service-
connected PTSD led to the development of hypertension.  The 
expert medical opinion, the only specific medical opinion of 
record discussing the etiology of the hypertension, supports 
a finding that hypertension first manifested during service.  
The Board must conclude, therefore, that the appellant's 
hypertension began in service and did not exist prior to 
service, thereby supporting direct service connection for 
hypertension.  As noted above, the evidence does not support 
a finding that hypertension is secondary to service-connected 
PTSD.  

As for the claim of service connection for brainstem infarct, 
the May 2003 expert medical opinion specifically excluded 
PTSD as a causative factor and specifically included 
hypertension.  By opining that longstanding hypertension 
caused or contributed to the 1999 brainstem infarct, this 
opinion provides support for the Board's conclusion that 
there was an etiologic connection between the service-
connected hypertension and the 1999 brainstem infarct.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
evidence supports service connection for hypertension on a 
direct basis and service connection for brainstem infarct as 
secondary to hypertension.  


ORDER

The application to reopen claim of entitlement to service 
connection for hypertension is granted.  

Service connection for hypertension is granted.  

Service connection for residuals of brainstem infarct, 
claimed as secondary to service-connected hypertension, is 
granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

